Name: Commission Regulation (EEC) No 1754/86 of 5 June 1985 on the sale on the Community market of intervention stocks of common wheat and rye in July and August 1986
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 152/22 Official Journal of the European Communities 6 . 6 . 86 COMMISSION REGULATION (EEC) No 1754/86 of 5 June 1985 on the sale on the Community market of intervention stocks of common wheat and rye in July and August 1986 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, the case of resale of common wheat and rye on the Community market in July and August 1986 may under no circumstances be lower than the intervention price valid during the months considered, plus 15 % . Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1 355/86 (2), and in particular Articles 7 (5) and 8 (4) thereof, 2 . For common wheat, the successful tender shall not be adjusted by a reduction for the technical characteristics (protein content, Hagberg falling number, Zeleny index and baking test). However, the said reduction shall apply :  to common wheat not complying with the baking test, whose Hagberg falling number is less than 220 seconds and whose Zeleny index is less than 20 ; the costs of the requisite analyses shall be borne by the operators,  to common wheat coloured by the operator at his expense according to the methods laid down in the Annex to Commission Regulation (EEC) No 575/86 (4). Whereas at the beginning of the marketing year the processing industries traditionally experience a need for common wheat of breadmaking quality and rye of bread ­ making quality from the old harvest ; whereas that need must be covered by the market ; Whereas, in view of the provisions applicable at present as regards the resale of intervention cereals, there is a risk that the purchasers may be absent from the Community market at the end of the marketing year until such time as cereals from previous harvests are put up for sale once again in July and August 1986 ; whereas that situation entails a serious risk of intervention buying-in of the cereals concerned at the end of the marketing year ; whereas that situation may be remedied by fixing a minimum selling price for common wheat and rye in July and August 1986 which is equal to the intervention price for the months considered, plus a percentage reflec ­ ting the storage costs borne by the cereal put up for sale ; whereas, for the same purpose, the reduction relating to the technical characteristics which applies for the purposes of intervention should not be applied ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its Chairman, For common wheat as referred to in preceding subpara ­ graph, the increase referred to in paragraph 1 shall not apply. 3 . The provisions of the second and third subpara ­ graphs of paragraph 2 shall not apply to common wheat bought in by the intervention agencies in accordance with Article 8 of Regulation (EEC) No 2727/75 . 4. For rye, the increase provided for in paragraph 1 shall apply to the intervention price plus the special increase provided for rye of bread making quality. HAS ADOPTED THIS REGULATION : Article 2Article 1 1 . Notwithstanding Article 5 ( 1 ) of Commission Regu ­ lation (EEC) No 1836/82 (3), to be successful , tenders in This Regulation shall enter into force on the third dayfollowing its publication in the Official Journal of the European Communities. (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 118 , 7. 5 . 1986, p. 1 . (3) OJ No L 202, 9 . 7 . 1982, p. 23 . (4) OJ No L 57, 1 . 3 . 1986, p. 9 . 6 . 6 . 86 Official Journal of the European Communities No L 152/23 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 June 1986. For the Commission Frans ANDRIESSEN Vice-President